        Case 1:17-cv-01775-CCC Document 28 Filed 05/16/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EARL HALEY,                                 :   CIVIL ACTION NO. 1:17-CV-1775
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
BELL-MARK TECHNOLOGIES                      :
CORPORATION,                                :
                                            :
                    Defendant               :

                                        ORDER

      AND NOW, this 16th day of May, 2019, upon consideration of the court’s

memorandum and order (Docs. 25, 26) denying in part the parties’ joint motion for

approval of settlement on the basis that the settlement agreement’s confidentiality

and release provisions were too broad in scope, thereby impermissibly frustrating

implementation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.,

(see Doc. 25 at 10-15), and further upon consideration of the parties’ notice (Doc. 27)

requesting approval of an amended settlement by and between plaintiff Earl Haley

(“Haley”) and defendant Bell-Mark Technologies Corporation (“Bell-Mark”), and it

appearing that the amended settlement agreement’s confidentiality provision is

narrowly tailored insofar as it imposes no monetary penalty per violation thereof

and only prohibits Haley from publicly broadcasting the agreement’s terms through

the media, (see Doc. 27 at 5 ¶ 9), and that the amended settlement agreement’s

release provision is limited in scope to claims arising out of the facts alleged in the

instant litigation and which fall within the ambit of the FLSA and appropriate state

law counterparts, (see id. at 5 ¶ 7), and the court concluding that the amended
           Case 1:17-cv-01775-CCC Document 28 Filed 05/16/19 Page 2 of 2



settlement agreement now furthers implementation of the FLSA and its objectives

in the workplace, it is hereby ORDERED that:

      1.       The amended settlement agreement (Doc. 27) by and between Haley
               and Bell-Mark is APPROVED.

      2.       The Clerk of Court is directed to CLOSE this case.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
